DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Restriction Requirement dated 11/30/2020 is withdrawn. The Examiner discovered that there was no search burden.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32,34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USAN 20110033436; 2/10/2011). Chen et al. teach a stable aqueous spore-containing formulation comprising microbial spores(abstract, paragraphs 13-18, claims). The Examples in Chen et al. teach the cfu/g of the microbial spores can be present at 1x111 in the formulation. Chen et al. teach that the formulation can include dispersants and adjuvants. Chen at paragraphs 8,20 and 61 teach the inclusion of cyclohexanone as a solvent. Chen at paragraph 43 teach that the dispersant concentration can range from 1-40% in the formulation.  Chen at paragraphs 52-53 teach that the adjuvant concentration can range from 5-30% in the formulation that the . 
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claims 26-32,34-38 above, and further in view of Demares et al.(WO 2014160827; 10/2/2014). Demares et al. teach that the lipo-chitooligosaccharide(LCO) improves the growth of a plant. An Artisan in the field would have been motivated to modify the invention of Chen et al. to include the LCO taught by Demares et al. The Artisan would have been motivated to do this in order to enhance the growth of the plant.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616